DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election with traverse of Group I, claims 1-16 in the reply filed on 1/14/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden.  This is not found persuasive because as explained in the office action mailed 11/18/2021, a search burden exists because “Each invention requires its own unique search strategies and search terms. For example, invention I requires search strategies and terms specifically adapted to searching for receiving a portion of the beam of light reflected by the drop. In contrast, invention II requires search strategies and terms specifically adapted to searching for a battery coupled to the housing and configured to provide power to the processor, the photodetector, and the light source.”
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 10 is objected to because of the following informalities:  The last paragraph reads “in communication the light detector,” where it appears that “in communication with the light detector.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102 / 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mernoe (US 20090227939 A1; cited by Applicant).
Regarding claim 1, Mernoe teaches a device for detecting a drop dispensed by a drop dispenser (figures 1-3 and 10-12), comprising: 
a housing (1) configured to couple to the drop dispenser (8); 

a processing circuit (paragraph 53); and 
a light detector (36) coupled to the housing and in communication with the processing circuit (paragraph 53), the light detector configured to: 
receive a portion of the beam of light reflected by the drop (figure 12 and paragraph 44); and 
provide, to the processing circuit, a signal indicating an amount of reflected light received over a period of time (paragraphs 44 and 53, since paragraph 44 describes the light detector obtaining an amount of reflected light received over a period of time, and paragraph 53 describes using the drop sensor and the circuitry to calculate information about the drops, information was provided to the processing circuit by the light detector; therefore, the light detector providing a signal to the processing circuit is inherent in system and method of Mernoe).  
wherein the processing circuit is configured to detect the drop based on the signal (paragraph 53), and 
wherein the light source and the light detector are coupled to the housing such that the light source and the light detector are positioned proximally of a distal end of the drop dispenser when the drop dispenser is coupled to the housing (figures 1-3 and 10-12).

    PNG
    media_image1.png
    822
    548
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    846
    531
    media_image2.png
    Greyscale
 
For the reasons given above, the examiner considers Mernoe as anticipating this claim. Alternatively, if one were to consider Mernoe as not teaching the light detector provides the signal to a processing circuit, it is noted that Mernoe teaches light detector detecting a signal containing information about the processor (paragraph 44) and a processing circuit determining information about the drops (paragraph 53). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light detector of Mernoe provide the signal to the processing circuit of Mernoe in order to ensure that the calculations of the processing circuit are based on the measurements that have been made, which facilitates accuracy and precision.  
Regarding claim 7, Mernoe teaches the housing (1) is configured to engage a lip of the drop dispenser (8) (figures 1-3 and 10-12).  
Regarding claim 10, Mernoe teaches a method for detecting a drop dispensed by a drop dispenser (figures 1-3 and 10-12; also see the citations with respect to claim 1 for more details), including: 
emitting, by a light source (34) coupled to the drop dispenser and positioned proximal of a distal end of the drop dispenser, a beam of light toward the drop (figure 12 and paragraph 44); 
receiving, by a light detector (36) coupled to the drop dispenser and positioned proximal of the distal end of the drop dispenser, a portion of the beam of light reflected by the drop (figure 12 and paragraph 44); 
providing, by the light detector (36), a signal indicating an amount of reflected light received by the light detector over a period of time (paragraph 44); and 
analyzing, by a processing component (paragraph 53) in communication the light detector, the signal to detect the drop time (paragraphs 44 and 53, since paragraph 44 describes the light detector obtaining an amount of reflected light received over a period of time, and paragraph 53 describes using the drop sensor and the circuitry to calculate information about the drops, information was provided to the processing circuit by the light detector; therefore, the processing component in communication with the light detector is inherent in system and method of Mernoe).  
For the reasons given above, the examiner considers Mernoe as anticipating this claim. Alternatively, if one were to consider Mernoe as not teaching the light detector in communication with processing circuit, it is noted that Mernoe teaches light detector detecting a signal containing information about the processor (paragraph 44) and a processing circuit determining information about the drops (paragraph 53). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light detector of Mernoe in communication with the processing circuit of Mernoe in order to ensure that the calculations of the processing circuit are based on the measurements that have been made, which facilitates accuracy and precision.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mernoe as applied to claims 1, 7, and 10 above, and further in view of Weinreb (US 5,012,496).
Regarding claims 2 and 11, Mernoe doesn’t explicitly teach the light source comprises at least one of a laser diode and a light-emitting diode (claim 2); emitting the beam of light comprises emitting the beam of light using at least one of a laser diode or a light-emitting diode (claim 11).
Like Mernoe (and like Applicant), Weinreb is also directed to a system and method for detecting a drop dispensed by a drop dispenser (abstract; column 1, lines 5-10). Weinreb teaches the 
 It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the light source comprises at least one of a laser diode and a light-emitting diode and emitting the beam of light comprises emitting the beam of light using at least one of a laser diode or a light-emitting diode in order to precisely control the direction and wavelength of the measurement light beam to adapt the system to the type of droplets that one wishes to use using a convention source that is easy to obtain.
Regarding claims 3 and 12, Mernoe doesn’t explicitly teach the light detector comprises a photodiode (claim 3); receiving the portion of the beam of light comprises receiving the portion of the beam of light using a photodiode (claim 12).
Like Mernoe (and like Applicant), Weinreb is also directed to a system and method for detecting a drop dispensed by a drop dispenser (abstract; column 1, lines 5-10). Weinreb teaches the light detector comprises a photodiode (column 9, lines 40-45); receiving the portion of the beam of light comprises receiving the portion of the beam of light using a photodiode (column 9, lines 40-45).
 It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the light detector is a photodiode and receiving the portion of the beam of light comprises receiving the portion of the beam of light using a photodiode in order to have an inexpensive and widely-available means for accurately detecting the intensity of reflected light beam.
Regarding claim 8, Mernoe doesn’t explicitly teach the housing is coupled to the drop dispenser such that a cap of the drop dispenser can be removed and replaced without removing the drop dispenser.  
Like Mernoe (and like Applicant), Weinreb is also directed to a system and method for detecting a drop dispensed by a drop dispenser (abstract; column 1, lines 5-10). Weinreb teaches a housing is coupled to the drop dispenser such that a cap of the drop dispenser can be removed and replaced without removing the drop dispenser (column 10, lines 30-40).  

    PNG
    media_image3.png
    476
    368
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the housing is coupled to the drop dispenser such that a cap of the drop dispenser can be removed and replaced without removing the drop dispenser in order to be able to put the cap back on (and thus prevent the environment from affecting the properties of the fluid inside the drop dispenser) without having to go through the trouble of removing the housing from the drop dispenser.
Claims 4, 9, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mernoe as applied to claims 1 and 10 above, and further in view of Petersen (US 2018/0095022).
Regarding claims 4 and 13, Mernoe doesn’t explicitly teach the light detector comprises a bandpass filter and a focusing lens. 
Like Mernoe (and like Applicant), Petersen is also concerned with a system and method for analyzing drops (paragraph 39 and 89). Petersen teaches that bandpass filters and focusing lenses can be helpful to adjust the light before being measured by the detector (paragraphs 50, 52, 54, and 102).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the light detector comprises a bandpass filter and a focusing lens in order to adjust the reflected beam that is incident on the photosensitive portion of the light detector by selecting the desired wavelengths and spatial positions that one wants to measure.
Regarding claims 9 and 16, Mernoe doesn’t explicitly teach the processing circuit is configured to detect the drop by determining that an amplitude of the signal exceeds a threshold for a predetermined amount of time (claim 9); and analyzing the signal to detect the drop comprises determining that an amplitude of the signal exceeds a threshold for a predetermined amount of time (claim 10).  
Like Mernoe (and like Applicant), Petersen is also concerned with a system and method for analyzing drops (paragraph 39 and 89). Petersen teaches that detection based on determining an amplitude of the signal that exceeds a threshold provides the benefit of discriminating detection events from a background signal (paragraph 96).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above such that the processing circuit is configured to detect the drop by determining that an amplitude of the signal exceeds a threshold for a predetermined amount of time and analyzing the signal to detect the drop comprises determining that an amplitude of the signal exceeds a threshold for a predetermined amount of time in order to increase accuracy by differentiating between detected drops and the background signal.
Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mernoe as applied to claims 1 and 10 above, and further in view of Eaton (US 20150289805 A1).
Regarding claims 5 and 14, Mernoe teaches the light source (34) is coupled to the housing (1) such that, when the housing is coupled to the drop dispenser (8), the light source is oriented to emit the beam of light along a first axis at a first oblique angle relative to a dispensing axis of the drop dispenser (sometimes oblique in paragraph 44), and wherein the light detector (36) is coupled to the housing such that, when the housing is coupled to the drop dispenser, the light detector is oriented to receive the portion of the beam of light along a second axis at a second oblique angle relative to the dispensing axis of the drop dispenser (sometimes oblique in paragraph 44) (claim 5); and emitting the beam of light comprises emitting the beam of light along a first axis at a first oblique angle relative to a dispensing axis of the drop dispenser, and wherein receiving the portion of the beam of light comprises receiving the portion of the beam of light along a second axis at a second oblique angle relative to the dispensing axis of the drop dispenser (sometimes oblique in paragraph 44; also see citations with respect to claim 5) (claim 14).  
For the reasons given above, the examiner considers Mernoe as teaching this limitation. Alternatively, like Mernoe (and like Applicant), Eaton is also directed to a system and method for detecting a drop dispensed by a drop dispenser (paragraphs 31 and 33). Eaton teaches the light source (107) is coupled to the housing such that, when the housing is coupled to the drop dispenser, the light source is oriented to emit the beam of light along a first axis at a first oblique angle relative to a dispensing axis of the drop dispenser, and wherein the light detector (106; paragraph 38) is coupled to the housing such that, when the housing is coupled to the drop dispenser, the light detector is oriented to receive the portion of the beam of light along a second axis at a second oblique angle relative to the dispensing axis of the drop dispenser (paragraph 36; figure 1A); and emitting the beam of light comprises emitting the beam of light along a first axis at a first oblique angle relative to a dispensing axis obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by having the light source and detector oriented at an oblique angle in order to measure the drop at a distance further away from the dispenser, which might be more indicative of the properties (and number) of drops that reach the destination.
 
    PNG
    media_image4.png
    713
    831
    media_image4.png
    Greyscale

Regarding claims 6 and 15, in the above combination the first axis, the second axis, and the dispensing axis intersect at an interrogation point located distally of a dispensing tip of the drop dispenser (Eaton, figure 1A and paragraphs 36 and 38; also see Menroe: paragraphs 4-44; figures 1-3 and 10-12).   
Additional Prior Art
US 20140276476 A1 teaches an eye drop sensor (140) that uses optical measurements (paragraphs 25-26).

    PNG
    media_image5.png
    445
    310
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    534
    340
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    325
    446
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    458
    353
    media_image8.png
    Greyscale

Conclusion
, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/Examiner, Art Unit 2877